Citation Nr: 0903375	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a July 3, 1997 decision of the Board of Veterans' 
Appeals, which declined to reopen the veteran's claim of 
entitlement to service connection for residuals of a 
hysterectomy, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

(Claims of entitlement to service connection for sinusitis 
and entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disorder of the left fourth toe will 
be the subject of a separate appellate decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The moving party is a veteran who had active service from 
August 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
received by the Board in January 2008 in which the moving 
party alleges CUE in a Board decision issued on July 3, 1997, 
which determined that new and material evidence had not been 
presented with which to reopen a service connection claim for 
residuals of a hysterectomy.  


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
errors of fact or law in the July 1997 Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the July 1997 Board decision based on clear and 
unmistakable error have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law contemplates VA's notice and duty to assist 
obligations in the context of claims for benefits.  The Court 
has held that, "as a matter of law, the VCAA is inapplicable 
to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 
(2002).

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
motion.

Factual Background

A brief summary of the history of this case indicates that 
the veteran's service treatment records (STRs) reflect that 
an ovarian cyst was removed in September 1971.  Service 
connection for excision, right ovarian cyst, was granted in a 
November 1982 rating decision.  

In March 1983, the veteran was treated for ovarian cysts 
which were found on both the right and left sides and were 
excised.  At that time, the veteran also underwent surgery 
described as a total abdominal hysterectomy with bilateral 
salpingectomy.  

In a June 1983 rating decision, service connection was denied 
for hysterectomy as the RO explained that the surgery was 
elective.  The veteran was advised of that decision in June 
1983 and did not appeal it.

The veteran filed to reopen the service connection claim for 
a total hysterectomy in November 1991, maintaining that the 
surgery was not elective, but was necessary to resolve a 
chronic service-connected cyst condition.  The denial of the 
claim was continued in a January 1992 rating decision, on the 
basis that new and material evidence had not been received.  
That determination was appealed and the claim was remanded by 
the Board in June 1995.  

Prior to reaching the Board again in July 1997, additional 
evidence was received for the record which included a VA 
medical opinion dated in July 1995 indicating that the May 
1983 hysterectomy was necessary to relieve a painful pelvic 
condition.  A VA medical opinion was sought and provided for 
the record in May 1997; at that time, the doctor opined that 
the hysterectomy performed in 1983 had no relationship to the 
problems and procedures the veteran had while on active duty.  
The May 1997 VA medical opinion was issued to the veteran's 
representative on June 12, 1997 pursuant to 38 C.F.R. 
§ 20.903, and the representative was advised that he and the 
appellant had 60 days from the date of the letter to provide 
additional evidence or argument.  Additional argument was 
presented by the veteran's representative in June 1997.

The Board issued a decision on July 3, 1997, determining that 
new and material evidence had not been presented with which 
to reopen the service connection claim for residuals of a 
hysterectomy.  The Board cited the applicable provisions of 
38 C.F.R. § 3.156 (1997) which provided that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997).  
In the July 1997 decision, the Board specifically explained 
that the evidence received since the June 1983 rating action 
denying the claim was clearly new and was generally not 
cumulative.  The Board also determined that this evidence was 
not material, since when viewed along with the old evidence, 
it did not create a reasonable possibility of changing the 
old decision.  

Legal Analysis

A statement from the moving party received in January 2008 
amounts to a motion alleging CUE in a Board decision issued 
in July 1997.  Turning to the merits of the motion, the 
moving party has raised two specific contentions of CUE: (1) 
the medical evidence was inconsistent with respect to the 
matter of whether the hysterectomy was medically necessary or 
elective; and (2) the July 1997 decision was procedurally in 
error because the veteran was not provided with a copy of the 
VA medical opinion dated in May 1997 in violation of a Court 
holding in the case of Thurber v. Brown, 5 Vet. App. 119 
(1993), and warranting that the July 1997 Board decision be 
vacated under 38 C.F.R. § 20.904.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon request 
of a moving party at any time after the decision is made.  38 
U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2008).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Nonspecific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2008).

In the present case, the moving party's first contention is 
that the July 1997 Board decision contained CUE by virtue of 
the fact that medical evidence presented included the opinion 
of one physician to the effect that a hysterectomy was not 
medically necessary and the opinion of another physician to 
the effect that a hysterectomy was necessary.  Without 
reference to the accuracy of the characterization of this 
evidence, this allegation of CUE is based upon a disagreement 
as to how facts were weighed or evaluated.  The law has held 
that a disagreement over the evaluation of facts does not 
constitute CUE.  38 C.F.R. § 20.1403(d)(3).  Moreover, this 
argument does not refer to any error of fact or law in the 
July 1997 Board decision.  See Andre v. West, 14 Vet. App. 7, 
10 (2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) [any claim of CUE must be pled with 
specificity].  Further, as a matter of law a medical error, 
even if made, cannot constitute CUE. See Russell, 3 Vet. App. 
at 314.  Medical personnel are not adjudicators, and as such 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208 
(1998).  Finally, the moving party has in no way set forth 
clearly and specifically why the result would have been 
manifestly different but for the alleged error.  38 C.F.R. 
§§ 20.1403(c), 20.1404(b).

The moving party's second allegation of CUE involves a 
contention that the Board violated the Court holding in the 
case of Thurber v. Brown, 5 Vet. App. 119 (1993), warranting 
that the 1997 Board decision be vacated.  In Thurber v. 
Brown, 5 Vet. App. 119 (1993), the Court held that, in 
rendering a decision on a claim, the Board could not rely on 
evidence obtained or developed subsequent to the most recent 
statement of the case or supplemental statement of the case 
without first providing the claimant with reasonable notice 
of such evidence and the Board's intended reliance on the 
evidence.  It is specifically alleged that the failure to 
furnish the claimant, personally, with a copy of the May 1997 
VA medical opinion warrants that the July 1997 Board decision 
be vacated under 38 C.F.R. § 20.904.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, where there has been a denial of 
due process under 38 C.F.R. § 20.904.  Examples of 
circumstances in which denial of due process of law will be 
conceded include: (1) when the appellant was denied his or 
her right to representation through action or inaction by VA 
or Board personnel; (2) when a Statement of the Case or 
required Supplemental Statement of the Case was not provided; 
or (3) prejudicial failure to afford the appellant a personal 
hearing.  

Here it appears that the moving party's second contention of 
CUE pertains to an alleged error of law in the Board's 1997 
decision purportedly resulting in a violation of due process.  
However, the Board finds that there was no error of law shown 
in the July 1997 Board decision.  The correct procedures 
pertaining to notification of opinions secured by the Board 
extant at the time, as provided under 38 C.F.R. § 20.903 
(1997), were correctly followed prior to the issuance of the 
July 1997 Board decision and in no way was there any due 
process violation, as discussed under 38 C.F.R. § 20.904, 
committed which would warrant vacating the Board's July 1997 
decision.  

The May 1997 VA medical opinion was issued to the veteran's 
representative on June 12, 1997 pursuant to 38 C.F.R. 
§ 20.903.  The provisions of 38 C.F.R. § 20.903 (1997), 
specifically addressed the matter of notification of opinions 
secured by the Board and opportunity for response.  This 
regulation states that when an opinion is requested by the 
Board under 38 C.F.R. § 20.901 (as was the case here), the 
Board will notify the appellant and his or her 
representative, as was done in this case pursuant to 
correspondence dated on March 28, 1997, which is on file.  
When the opinion is received by the Board, a copy of the 
opinion will be furnished to the appellant's representative 
(or to the appellant if there is no representative) and a 
period of 60 days from the date of mailing of a copy of the 
opinion will be allowed for response.  Here, a copy of the 
opinion was issued to the appellant's representative on June 
12, 1997.  The representative was advised that he and the 
appellant had 60 days from the date of the letter to provide 
additional evidence or argument.  The Board points out that 
the claimant's accredited representative did review the 
opinion and provided a detailed response on behalf of the 
claimant later in June 1997.  The actions taken by VA, as 
summarized herein, were in compliance with and consistent 
with both the provisions of 38 C.F.R. § 20.903 (1997) and the 
holding in the Thurber case.  Indeed, contrary to the 
argument put forward by the veteran's accredited 
representative, Thurber did not mandate that the Board 
deliver a copy of a medical opinion personally to the 
claimant.  Rather, the Thurber Court simply discussed that a 
claimant is entitled to reasonable notice.  For the reasons 
set forth above (i.e., the veteran's accredited 
representative was provided with a copy of the opinion in 
conformance with then extant regulations, and responded with 
a rebuttal) such reasonable notice was provided.  Hence, 
there was no due process violation or error of law as 
alleged.  

Moreover, there has been no argument presented explaining how 
a different result would have ensued, had the claimant, 
herself, been issued a copy of the May 1997 VA medical 
opinion prior to the Board's review of that opinion.  In this 
regard, the May 1997 VA medical opinion was negative/adverse 
to the claim; evidence that is unfavorable to a claim is not 
new and material.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992).  The mere fact that the claimant, herself, may 
not have reviewed that opinion prior to review by the Board 
neither changes the content of that opinion, the applicable 
regulations found under 38 C.F.R. § 3.156 (1997), nor the 
applicable Court precedent discussed above.  Hence, the 
disposition of the July 1997 Board decision would have been 
no different even if the moving party had the benefit of 
reviewing the opinion prior to the issuance of the July 1997 
Board decision.   

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(b) (2008), the 
CUE motion must be dismissed without prejudice.  The Board 
notes that this disposition is more favorable to the moving 
party than a denial on the merits would be, as the moving 
party is free at any time to resubmit a CUE motion with 
respect to the July 3, 1997 Board decision, since a dismissal 
without prejudice does not preclude such a refiling.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); see also Simmons 
v. Principi, 17 Vet. App. 104, 111-15 (2003) (holding that in 
asserting CUE, where the claimant fails simply in the 
pleading rather than on the merits, the appropriate decision 
is to dismiss the claim without prejudice to refilling rather 
than to deny).


ORDER

The motion for revision of the July 3, 1997, Board decision 
which declined to reopen the veteran's claim of entitlement 
to service connection for residuals of a hysterectomy, on the 
grounds of CUE, is dismissed without prejudice to refiling.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


